Title: From Alexander Hamilton to Benjamin Williamson, 23 November 1799
From: Hamilton, Alexander
To: Williamson, Benjamin


          
            Sir,
            New York Novr. 23rd. 99
          
          I enclose to you a copy of a letter which I received some time ago from Major Bewell.
          The paper which it speaks of as enclosed has been mislaid, but, should you think it proper; you can write to Caleb Mr. Swan Eqr. for such papers and explanations and documents as may be necessary.
          I request that you will, as soon as possible, comply with the request of Major Bewell do what is proper in the case. Lieut Richmond acts as Pay Master to the detachment at Benington, and you can cause make employ him the as your Agent in the any payment of the money due to which you may think it proper to make to Major Bewell—
          W—
          Captain Williamson Dep. PM Genl.
        